UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6168


MICHAEL O. COOK,

                Plaintiff - Appellant,

          v.

ROBERT JONES, Warden; SGT. CASEY,

                Defendants – Appellees,

          and

G. SOLOMON; ROBERT C. LEWIS; S. COBBS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:12-ct-03219-D)


Submitted:   June 22, 2015                    Decided:   July 9, 2015


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael O. Cook, Appellant Pro Se. Jodi Harrison, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael    O.    Cook   appeals   the     district    court’s   judgment

granting summary judgment to the Appellees and dismissing his civil

rights complaint filed pursuant to 42 U.S.C. § 1983 (2012).                    We

review de novo an order granting summary judgment.                  Wilkins v.

Montgomery, 751 F.3d 214, 220 (4th Cir. 2014).               Summary judgment

is appropriate if a party “shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law.”      Fed. R. Civ. P. 56(a).

      To establish a claim under the Eight Amendment that prison

officials did not protect him from harm caused by other inmates,

Cook must show that the prison officials possessed “a sufficiently

culpable state of mind,” including deliberate indifference to

inmate health or safety.       Danser v. Stansberry, 772 F.3d 340, 346-

47 (4th Cir. 2014) (internal quotation marks omitted).                 To meet

the high standard of deliberate indifference, Cook must submit

evidence “suggesting that the prison official had actual knowledge

of an excessive risk” to his health or safety.               Id. at 347.   The

prison official must be aware of facts from which the inference

could be drawn that there was a substantial risk of harm to Cook,

and “must also draw the inference.”           Id. (internal quotation marks

omitted).       Constructive notice is insufficient to show actual

knowledge, Farmer v. Brennan, 511 U.S. 825, 840-42 (1994), nor is

it   enough   that    the   prison   official    should    have   recognized   a

                                        2
substantial risk, Parrish ex rel. Lee v. Cleveland, 372 F.3d 294,

303 (4th Cir. 2004).    A showing that the prison official was merely

negligent   also      falls     short       of   establishing   deliberate

indifference.   Danser, 772 F.3d at 347.

     We have reviewed the record and find no reversible error.

Cook failed to submit evidence showing a genuine dispute regarding

whether either of the Defendants had actual knowledge that other

inmates posed an excessive risk to Cook’s safety. We also conclude

that the district court did not abuse its discretion denying Cook’s

motion for appointment of counsel. Gordon v. Leeke, 574 F.2d 1147,

1153 (4th Cir. 1978).         Finally, Cook fails to show that he was

denied any discoverable evidence or that the court abused its

discretion denying his discovery requests.          See Kolon Indus. Inc.

v. E.I. DuPont de Nemours & Co., 748 F.3d 160, 172 (4th Cir.),

cert. denied, 135 S. Ct. 437 (2014) (stating standard of review).

     Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                        3